 

Exhibit 10.5

Execution Version

 



 

 



SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

dated as of July 3, 2013

 

among

 

EACH OF THE GRANTORS PARTY HERETO

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,



as Collateral Agent

 



 



 

Notwithstanding anything herein to the contrary, the lien and security interest
granted to Deutsche Bank AG New York Branch pursuant to this Agreement and the
exercise of any right or remedy by Deutsche Bank AG New York Branch hereunder
are subject to the provisions of the Intercreditor Agreement, dated as of June
3, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among Deutsche Bank AG New York Branch, as
Initial First Lien Representative and Initial First Lien Collateral Agent,
Deutsche Bank AG New York Branch, as Initial Second Lien Representative and
Initial Second Lien Collateral Agent and certain other persons party or that may
become party thereto from time to time. In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

 

 

 

 



 

TABLE OF CONTENTS

 

    PAGE       Section 1. DEFINITIONS; GRANT OF SECURITY 1       1.1 General
Definitions 1 1.2 Definitions; Interpretation 7       Section 2. GRANT OF
SECURITY 8       2.1 Grant of Security 8 2.2 Certain Limited Exclusions 9      
Section 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE 10       3.1
Security for Obligations 10 3.2 Continuing Liability Under Collateral 10      
Section 4. CERTAIN PERFECTION REQUIREMENTS 11       4.1 Delivery Requirements 11
4.2 Control Requirements 11 4.3 Intellectual Property Recording Requirements 12
4.4 Other Actions 13 4.5 Timing and Notice 13       Section 5. REPRESENTATIONS
AND WARRANTIES 13       5.1 Grantor Information and Status 13 5.2 Collateral
Identification, Special Collateral 14 5.3 Ownership of Collateral and Absence of
Other Liens 14 5.4 Status of Security Interest 15 5.5 Goods and Receivables 15
5.6 Pledged Equity Interests, Investment Related Property 16 5.7 Intellectual
Property 17       Section 6. COVENANTS AND AGREEMENTS 18       6.1 Grantor
Information and Status 18 6.2 Collateral Identification; Special Collateral 19
6.3 Ownership of Collateral and Absence of Other Liens 19 6.4 Status of Security
Interest 19 6.5 Goods and Receivables 20 6.6 Pledged Equity Interests,
Investment Related Property 21 6.7 Intellectual Property 22 6.8 [Reserved] 23  
    Section 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS 23       7.1 Further
Assurances 23 7.2 Additional Grantors 25        



i

 



      Section 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT 25       8.1 Power
of Attorney 25 8.2 No Duty on the Part of Collateral Agent or Secured Parties 26
8.3 Appointment Pursuant to Credit Agreement 26       Section 9. REMEDIES 26    
  9.1 Generally 26 9.2 Application of Proceeds 28 9.3 Sales on Credit 28 9.4
Investment Related Property 28 9.5 Grant of Intellectual Property License 28 9.6
Intellectual Property 29 9.7 Cash Proceeds; Deposit Accounts 30 9.8 Gaming Laws
30       Section 10. COLLATERAL AGENT 31       Section 11. CONTINUING SECURITY
INTEREST; TRANSFER OF LOANS 31       Section 12. STANDARD OF CARE; COLLATERAL
AGENT MAY PERFORM 32       Section 13. GAMING LAW PROVISIONS 32       13.1
Application of Gaming Laws 32 13.2 Authorization to Cooperate with applicable
Gaming Authorities 32       Section 14. MISCELLANEOUS 33        



SCHEDULES           SCHEDULE 5.1 - GENERAL INFORMATION SCHEDULE 5.2 - COLLATERAL
IDENTIFICATION SCHEDULE 5.4 - FINANCING STATEMENTS SCHEDULE 5.5 - LOCATION OF
EQUIPMENT AND INVENTORY SCHEDULE 5.6 - INTELLECTUAL PROPERTY CLAIMS      
EXHIBITS           EXHIBIT A - PLEDGE SUPPLEMENT EXHIBIT B - TRADEMARK SECURITY
AGREEMENT EXHIBIT C - PATENT SECURITY AGREEMENT EXHIBIT D - COPYRIGHT SECURITY
AGREEMENT

 





ii

 

 



This SECOND LIEN PLEDGE AND SECURITY AGREEMENT, dated as of July 3, 2013 (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is entered into by and between AMERICAN CASINO &
ENTERTAINMENT PROPERTIES LLC, a Delaware limited liability company (the
“Borrower”) and each of the subsidiaries of the Borrower party hereto from time
to time, whether as an original signatory hereto or as an Additional Grantor (as
herein defined) (together with the Borrower, each individually, a “Grantor” and
collectively, the “Grantors”), and DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as
collateral agent for the Secured Parties (as herein defined) (in such capacity
as collateral agent, together with its successors and permitted assigns, the
“Collateral Agent”) and Documentation Agent.

 

RECITALS:

 

WHEREAS, reference is made to that certain Second Lien Credit and Guaranty
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, certain subsidiaries of Borrower, as Guarantors (the
“Guarantors”), the Lenders party thereto from time to time (the “Lenders”),
Goldman Sachs Lending Partners LLC and Deutsche Bank Securities Inc., as joint
lead arrangers, joint bookrunners and co-syndication agents, and DBNY as
Administrative Agent, Collateral Agent and Documentation Agent thereunder;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with one or more Lender
Counterparties;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents and the Hedge Agreements and
each Grantor intends to grant the Collateral Agent, for the benefit of the
Secured Parties, a Lien on the Collateral on the terms and subject to the
conditions contained herein; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

 

Section 1.DEFINITIONS; GRANT OF SECURITY

 

1.1General Definitions. In this Agreement, the following terms shall have the
following meanings:

 



“Additional Grantors” shall have the meaning assigned in Section 7.2.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Assigned Agreements” shall mean all agreements and contracts to which any
Grantor is a party as of the date hereof, or to which any Grantor becomes a
party after the date hereof, as each such agreement or contract may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms of the Credit Agreement.

 

“Borrower” shall have the meaning set forth in the preamble.

 

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

 

1

 

 

“Collateral” shall have the meaning assigned in Section 2.1.

 

“Collateral Account” shall mean any account established by the Collateral Agent.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
or the UCC and (7) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

 

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Internal Revenue Code.

 

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
to which a Grantor is a party providing for the granting of any right in or to
any Copyright or otherwise providing for a covenant not to sue for infringement
or other violation of any Copyright (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement required to
be listed in Schedule 5.2(II)(B) under the heading “Material Copyright Licenses”
(as such schedule may be amended or supplemented from time to time).

 

“Copyrights” shall mean all United States, and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, Protected Designs
within the meaning of 17 U.S.C. 1301 et. Seq. and Community designs), and all
Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, as well as all moral rights, reversionary interests,
and termination rights, and, with respect to any and all of the foregoing: (i)
all registrations and applications therefor including, without limitation, the
registrations and applications required to be listed in Schedule 5.2(II) under
the heading “Copyrights” (as such schedule may be amended or supplemented from
time to time), (ii) all extensions and renewals thereof, (iii) the right to sue
or otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

2

 

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 but only to the extent, and for so
long as, so excluded thereunder.

 

“Excluded Deposit Accounts” shall have the meaning set forth in Section 4.2(a).

 

“Excluded Securities Accounts” shall have the meaning set forth in Section
4.2(a).

 

“First Lien Collateral Agent” means the “Collateral Agent” as defined in the
First Lien Credit Agreement.

 

“Gaming Pledged Equity Interests” means the Pledged Equity Interests in the
Gaming Entities.

 

“Gaming Entities” shall mean Stratosphere Gaming LLC, Arizona Charlie’s, LLC,
Fresca, LLC, Aquarius Gaming LLC, Stratosphere Holding, LLC, Charlie’s Holding
LLC, ACEP Interactive, LLC, and ACEP Management, LLC, and any other Credit Party
licensed by or registered with the Gaming Authorities.

 

“Grantors” shall have the meaning set forth in the preamble.

 

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee thereof
or an additional insured thereon) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States, multinational or foreign laws or otherwise, including
without limitation, Copyrights, Patents, Trademarks and Trade Secrets, and the
right to sue or otherwise recover for any past, present and future infringement,
dilution, misappropriation, or other violation or impairment thereof, including
the right to receive all Proceeds therefrom, including without limitation
license fees, royalties, income, payments, claims, damages and proceeds of suit,
now or hereafter due and/or payable with respect thereto.

 

“Intellectual Property Licenses” shall mean all Copyright Licenses, Patent
Licenses, Trademark Licenses and Trade Secret Licenses.

 

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement to be executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit B, Exhibit C and Exhibit D, as
applicable.

 

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.

 

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit, except that Investment Related Property shall not include any
collateral covered by the Gaming Entities Pledge Agreement.

 

3

 

 

“Lenders” shall have the meaning set forth in the recitals.

 

“Majority Holder” shall have the meaning set forth in Section 10.

 

“Material Copyright Licenses” shall mean all Copyright Licenses pursuant to
which a Grantor is the licensee or licensor and exclusively licenses in or out
Copyrights from or to a third party.

 

“Material Intellectual Property” shall mean any Intellectual Property that is
material to the business of any Grantor or is otherwise of material value.

 

“Material Patent Licenses” shall mean all Patent Licenses pursuant to which a
Grantor is the licensee or licensor and exclusively licenses in or out Patents
from or to a third party.

 

“Material Trademark Licenses” shall mean all Trademark Licenses pursuant to
which a Grantor is the licensee or licensor and exclusively licenses in or out
Trade Secrets from or to a third party.

 

“Material Trade Secret Licenses” shall mean all Trade Secret Licenses pursuant
to which a Grantor is the licensee or licensor and exclusively licenses in or
out Trade Secrets from or to a third party.

 

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).

 

“Paid in Full” shall mean, with respect to the Obligations (other than
contingent indemnification obligations for which no claim has been made or
asserted), (a) the full and indefeasible cash payment thereof, including any
interest, fees and other charges accruing during an insolvency proceeding
(whether or not allowed in the proceeding), (b) the termination or expiration of
all Commitments and (c) the termination, cancellation or Cash Collateralization
of all outstanding Letters of Credit.

 

“Patent Licenses” shall mean all agreements, licenses and covenants to which a
Grantor is a party providing for the granting of any right in or to any Patent
or otherwise providing for a covenant not to sue for infringement or other
violation of any Patent (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement required to be listed
in Schedule 5.2(II)(D) under the heading “Material Patent Licenses” (as such
schedule may be amended or supplemented from time to time).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, without limitation: (i) each patent and patent
application required to be listed in Schedule 5.2(II)(C) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all patentable inventions and
improvements thereto, (iv) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

 

4

 

 

“Permits” shall mean all licenses, permits, approvals, franchises, concessions,
entitlements, registrations, findings or suitability and other authorizations
issued by any Governmental Authority, excluding any Gaming License.

 

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

 

“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described on Schedule 5.2(I) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments, if any, evidencing
such any of the foregoing, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose equity interests
are included as Pledged Equity Interests; provided that, for the avoidance of
doubt, the Pledged Equity Interests shall not include any Excluded Asset.

 

“Pledged LLC Interests” shall mean, other than any Excluded Asset, all interests
in any limited liability company and each series thereof owned by any Grantor
including, without limitation, all limited liability company interests listed on
Schedule 5.2(I) under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights as a member of the related
limited liability company.

 

“Pledged Partnership Interests” shall mean, other than any Excluded Asset, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership owned by any Grantor, including, without
limitation, all partnership interests listed on Schedule 5.2(I) under the
heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and all rights as a
partner of the related partnership.

 

“Pledged Stock” shall mean, other than any Excluded Asset, all shares of capital
stock owned by any Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.2(I) under the heading “Pledged Stock” (as such
schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

 

5

 

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

 

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

“Secured Parties” shall mean the Agents, Lenders, the Lender Counterparties and
shall include, without limitation, all former Agents, Lenders and Lender
Counterparties to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been Paid in Full.

 

“Trademark Licenses” shall mean any and all agreements, licenses and covenants
to which a Grantor is a party providing for the granting of any right in or to
any Trademark or otherwise providing for a covenant not to sue for infringement
dilution or other violation of any Trademark or permitting co-existence with
respect to a Trademark (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement required to be listed in Schedule
5.2(II) under the heading “Material Trademark Licenses” (as such schedule may be
amended or supplemented from time to time).

 

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers and designs, whether or not
registered, and with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications required to be listed in Schedule 5.2(II) under
the heading “Trademarks”(as such schedule may be amended or supplemented from
time to time), (ii) all extensions or renewals of any of the foregoing, (iii)
all of the goodwill of the business connected with the use of and symbolized by
any of the foregoing, (iv) the right to sue or otherwise recover for any past,
present and future infringement, dilution or other violation of any of the
foregoing or for any injury to the related goodwill, (v) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

 

6

 

 

“Trade Secret Licenses” shall mean any and all agreements to which a Grantor is
party providing for the granting of any right in or to Trade Secrets (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(II) under the heading
“Material Trade Secret Licenses” (as such schedule may be amended or
supplemented from time to time).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know how, whether or not the foregoing has been
reduced to a writing or other tangible form, and with respect to any and all of
the foregoing: (i) the right to sue or otherwise recover for any past, present
and future misappropriation or other violation thereof; (ii) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto; and (iii) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“United States” shall mean the United States of America.

 



1.2         Definitions; Interpretation.

 

(a)          In this Agreement, the following capitalized terms shall have the
meaning given to them in the UCC (and, if defined in more than one Article of
the UCC, shall have the meaning given in Article 9 thereof): Account, Account
Debtor, As-Extracted Collateral, Bank, Certificated Security, Chattel Paper,
Commercial Tort Claims, Commodity Account, Commodity Contract, Commodity
Intermediary, Consignee, Consignment, Consignor, Deposit Account, Document,
Entitlement Order, Electronic Chattel Paper, Equipment, Farm Products, Fixtures,
General Intangibles, Goods, Health-Care-Insurance Receivable, Instrument,
Inventory, Letter of Credit Right, Manufactured Home, Money, Payment Intangible,
Proceeds, Record, Securities Account, Securities Intermediary, Security
Certificate, Security Entitlement, Supporting Obligations, Tangible Chattel
Paper and Uncertificated Security.

 

(b)          All other capitalized terms used herein (including the preamble and
recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement. The incorporation by reference of
terms defined in the Credit Agreement shall survive any termination of the
Credit Agreement until this Agreement is terminated as provided in Section 11.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The terms lease and
license shall include sub-lease and sub-license, as applicable. If any conflict
or inconsistency exists between this Agreement and the Credit Agreement, the
Credit Agreement shall govern. All references herein to provisions of the UCC
shall include all successor provisions under any subsequent version or amendment
to any Article of the UCC.

 

7

 

 

Section 2.         GRANT OF SECURITY

 

2.1          Grant of Security.

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under all personal property of
such Grantor including, but not limited to the following, in each case whether
now or hereafter owned or existing, in which any Grantor now has or hereafter
acquires an interest and wherever the same may be located (subject to Section
2.2, all of which being hereinafter collectively referred to as the
“Collateral”):

 

(a)          Accounts;

 

(b)          Chattel Paper;

 

(c)          Documents;

 

(d)          General Intangibles;

 

(e)          Goods (including, without limitation, Inventory and Equipment);

 

(f)          Instruments;

 

(g)          Insurance;

 

(h)          Intellectual Property;

 

(i)          Intellectual Property Licenses;

 

(j)          Investment Related Property (including, without limitation, Deposit
Accounts);

 

(k)          Letter of Credit Rights;

 

(l)          Money;

 

(m)          Receivables and Receivable Records;

 

(n)          Permits;

 

(o)          Assigned Agreements;

 

(p)          Commercial Tort Claims now or hereafter described on Schedule
5.2(III);

 

(q)          to the extent not otherwise included above, all other personal
property of any kind and all Collateral Records, Collateral Support and
Supporting Obligations relating to any of the foregoing; and

 

(r)          to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

8

 

 

2.2          Certain Limited Exclusions.

 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under Section 2.1 hereof
attach to (a) any asset, lease, license, contract or agreement to which any
Grantor is a party, or any of its rights or interest thereunder, if and to the
extent that a security interest (x) is prohibited by or would be in violation of
(i) any law, rule or regulation applicable to such Grantor (including any Gaming
Law) or (ii) a term, provision or condition of any such lease, license, contract
or agreement (unless such law, rule, regulation, term, provision or condition
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity) or
(y) would result in a breach, default or other violation of any term, provision
or condition of any such lease, license, contract or agreement after giving
effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity; provided, however,
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in subclause (i) or (ii) of clause (a) of this Section
2.2; provided, further, that the exclusions referred to in clause (a) of this
Section 2.2 shall not include any Proceeds of any such lease, license, contract
or agreement; (b) in any of the outstanding capital stock of a Controlled
Foreign Corporation in excess of 66% of the voting power of all classes of
capital stock of such Controlled Foreign Corporation entitled to vote; provided
that immediately upon the amendment of the Internal Revenue Code to allow the
pledge of a greater percentage of the voting power of capital stock in a
Controlled Foreign Corporation without adverse tax consequences, the Collateral
shall include, and the security interest granted by each Grantor shall attach
to, such greater percentage of capital stock of each Controlled Foreign
Corporation; (c) any “intent-to-use” application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law; (d) any assets acquired
after the date hereof in an aggregate amount not to exceed $10,000,000, which
amount shall be increased by an additional $5,000,000 on July 3, 2014 and each
anniversary thereof while the Obligations are outstanding to the extent that,
and for so long as, creating a security interest in such assets would violate an
enforceable contractual obligation binding on such acquired assets that (i)
existed at the time of acquisition thereof, (ii) applies only to such acquired
assets and (iii) was not created or made binding on the assets in contemplation
of or in connection with the acquisition of such assets (other than, in the case
of joint ventures or similar arrangements otherwise permitted under the
indenture, customary limitations on assignment entered into in connection with
the formation of such joint venture or similar arrangement or the addition of
other parties thereto) (unless the relevant term or provision of such
contractual obligation would be rendered ineffective with respect to the
creation of a security interest pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law or principles of equity); provided,
that immediately upon the ineffectiveness, lapse or termination of any such term
or provision of any such contractual obligation, then the Collateral shall
include (and such security interest shall attach to) such assets at such time;
(e) any equipment or other asset owned by any Grantor that is subject to a
purchase money lien or obligations with respect to Capital Leases, in each case,
as permitted in the Credit Agreement, if the contract or other agreement in
which the Lien is granted (or the documentation providing for such obligations
with respect to Capital Lease) prohibits or requires the consent of any person
other than a Grantor as a condition to the creation of any other security
interest on such equipment or asset and, in each case, the prohibition or
requirement is permitted under the Credit Agreement; (f) any vehicles, vessels
or other Goods subject to certificate of title; (g) Excluded Deposit Accounts
and Excluded Securities Accounts; (h) any Gaming License or rights thereto; (i)
any Gaming Pledged Equity Interests; and (j) Equity Interests in any Person
(other than wholly owned Subsidiaries of the Borrower) if and to the extent that
a security interest (x) is prohibited by or would be in violation of any term,
provision or condition of such Person’s organizational or joint venture
documents (unless such term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity) or (y) would result
in a breach, default or other violation of any term, provision or condition of
such documents after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity; provided, however, that the Collateral shall include (and such security
interest shall attach) immediately at such time as the contractual prohibition
shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such Equity Interests not subject to the
prohibitions specified in this Section 2.2(j) (the assets described in clause
(a) through (j) above, collectively the “Excluded Assets”).

 

9

 

 

Section 3.         SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

 

3.1          Security for Obligations.

 

This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment or performance in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all the Obligations (the
“Secured Obligations”).

 

3.2          Continuing Liability Under Collateral.

 

Notwithstanding anything herein to the contrary, (i) each Grantor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any other
Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, and (iii) the exercise by the Collateral Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

10

 

 

Section 4.         CERTAIN PERFECTION REQUIREMENTS

 

4.1          Delivery Requirements.

 

(a)          With respect to any Certificated Securities included in the
Collateral, each Grantor shall deliver to the Collateral Agent (or to the First
Lien Collateral Agent pursuant to the Intercreditor Agreement) the Security
Certificates evidencing such Certificated Securities duly indorsed by an
effective indorsement (within the meaning of Section 8-107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral Agent
(or the First Lien Collateral Agent pursuant to the Intercreditor Agreement) or
in blank. In addition, each Grantor shall cause any certificates evidencing any
Pledged Equity Interests included in the Collateral, including, without
limitation, any Pledged Partnership Interests included in the Collateral or
Pledged LLC Interests included in the Collateral, to be similarly delivered to
the Collateral Agent (or the First Lien Collateral Agent pursuant to the
Intercreditor Agreement) regardless of whether such Pledged Equity Interests
constitute Certificated Securities.

 

(b)          With respect to any Instruments or Tangible Chattel Paper included
in the Collateral, each Grantor shall deliver to the Collateral Agent (or the
First Lien Collateral Agent pursuant to the Intercreditor Agreement) all such
Instruments or Tangible Chattel Paper to the Collateral Agent duly indorsed in
blank; provided, however, that such delivery requirement shall not apply to any
Instruments or Tangible Chattel Paper having a face amount of less than
$1,000,000 individually, except to the extent the aggregate outstanding face
amount of such Instruments and Tangible Chattel Paper exceeds $2,500,000 (in
which case the delivery requirements under this Section 4.1(b) shall apply to
all such Instruments and Tangible Chattel Paper in excess of such aggregate
threshold).

 

4.2          Control Requirements.

 

(a)          With respect to any Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts included in the
Collateral each Grantor shall ensure that the Collateral Agent has Control
(subject to the terms of the Intercreditor Agreement) thereof; provided,
however, that such Control requirement shall not apply to any (A)(i) Deposit
Accounts with a value of less than, or having funds or other assets credited
thereto with a value of less than, $100,000 individually or $500,000 in the
aggregate for more than five (5) days, (ii) Deposit Accounts specifically and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of a Grantor’s employees, (iii) Deposit Accounts
specifically and exclusively used for cash collateral to secure letters of
credit permitted under the Credit Agreement (other than Letters of Credit
thereunder), (iv) Deposit Accounts maintained solely for the purpose of
complying with legal requirements to the extent that such legal requirements
applicable to the Grantors prohibit the granting of a Lien thereon, (v) Deposit
Accounts maintained specifically and exclusively for use in pari mutual
wagering, (vi) any accounts containing amounts that are not the property of the
Grantor and (vii) escrow accounts (collectively, “Excluded Deposit Accounts”)
and (B) Securities Accounts, Security Entitlements, Commodity Accounts and
Commodity Contracts with a value of less than, or having funds or other assets
credited thereto with a value of less than, $100,000 individually or $500,000 in
the aggregate for more than five (5) days (“Excluded Securities Account”) ;
provided, further, that, with respect to any Deposit Account that contains cash
or cash equivalents necessary to satisfy the minimum bankroll requirement under
applicable Gaming Laws (the amount of such cash and cash equivalents at any
time, the “Minimum Bankroll Amount”), notwithstanding the Collateral Agent’s
Control of any such Deposit Account, Collateral Agent agrees that it will not be
permitted, after the occurrence and during the continuation of an Event of
Default, to cause an amount at any time equal to the then applicable Minimum
Bankroll Amount to be transferred from such Deposit Account to an account of or
for the benefit of the Collateral Agent and the Secured Parties and such Minimum
Bankroll Amount shall continue on deposit to be used exclusively to satisfy the
minimum bankroll requirements under applicable Gaming Laws. With respect to any
Securities Accounts or Securities Entitlements, such Control shall be
accomplished by the Grantor causing the Securities Intermediary maintaining such
Securities Account or Security Entitlement to enter into an agreement in form
and substance reasonably satisfactory to the Collateral Agent pursuant to which
the Securities Intermediary shall agree to comply with the Collateral Agent’s
Entitlement Orders without further consent by such Grantor. With respect to any
Deposit Account, each Grantor shall cause the depositary institution maintaining
such account to enter into an agreement in form and substance reasonably
satisfactory to the Collateral Agent, pursuant to which the Bank shall agree to
comply with the Collateral Agent’s instructions with respect to disposition of
funds in the Deposit Account without further consent by such Grantor. With
respect to any Commodity Accounts or Commodity Contracts, each Grantor shall
cause Control in favor of the Collateral Agent in a manner reasonably acceptable
to the Collateral Agent.

 

11

 

 

(b)          With respect to any Uncertificated Security included in the
Collateral (other than any Uncertificated Securities credited to a Securities
Account), each Grantor with respect to its wholly-owned subsidiaries shall use
commercially reasonable efforts with respect to any issuer to cause the issuer
of such Uncertificated Security to either (i) register the Collateral Agent (or
the First Lien Collateral Agent in accordance with the Intercreditor Agreement)
as the registered owner thereof on the books and records of the issuer or (ii)
execute an agreement in form and substance reasonably satisfactory to the
Collateral Agent, pursuant to which such issuer agrees to comply with the
Collateral Agent’s instructions with respect to such Uncertificated Security
without further consent by such Grantor.

 

(c)          With respect to any material Letter of Credit Rights included in
the Collateral (other than any Letter of Credit Rights constituting a Supporting
Obligation for a Receivable in which the Collateral Agent has a valid and
perfected security interest), with a value in excess of $1,000,000 individually
or $2,500,000 in the aggregate, each Grantor shall use commercially reasonable
efforts to ensure that Collateral Agent has Control thereof (subject to the
Intercreditor Agreement) by obtaining the written consent of each issuer of each
related letter of credit to the assignment of the proceeds of such letter of
credit to the Collateral Agent.

 

(d)          With respect to any Electronic Chattel Paper or “transferable
record”(as that term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction) included
in the Collateral, Grantor shall ensure that the Collateral Agent has Control
thereof (subject to the Intercreditor Agreement); provided, however, that such
Control requirement shall not apply to any Electronic Chattel Paper or
transferable record having a face amount of less than $1,000,000 individually,
except to the extent that the aggregate outstanding face amount of such
Electronic Chattel Paper exceeds $2,500,000 (in which case, such Control
requirement under this Section 4.2(d) shall apply to all Electronic Chattel
Paper in excess of such aggregate amount).

 

4.3          Intellectual Property Recording Requirements.

 

(a)          In the case of any Collateral (whether now owned or hereafter
acquired) consisting of issued U.S. Patents and applications therefor, each
Grantor shall execute and deliver to the Collateral Agent a Patent Security
Agreement in substantially the form of Exhibit B hereto (or a supplement
thereto) covering all such Patents in appropriate form for recordation with the
U.S. Patent and Trademark Office with respect to the security interest of the
Collateral Agent.

 

(b)          In the case of any Collateral (whether now owned or hereafter
acquired) consisting of registered U.S. Trademarks and applications therefor
(other than Internet domain names), each Grantor shall execute and deliver to
the Collateral Agent a Trademark Security Agreement in substantially the form of
Exhibit C hereto (or a supplement thereto) covering all such Trademarks in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent.

 

12

 

 

(c)          In the case of any Collateral (whether now owned or hereafter
acquired) consisting of registered U.S. Copyrights and exclusive Copyright
Licenses in respect of registered U.S. Copyrights for which any Grantor is the
licensee and which have been recorded in the U.S. Copyright Office, each Grantor
shall execute and deliver to the Collateral Agent a Copyright Security Agreement
in substantially the form of Exhibit D hereto (or a supplement thereto) covering
all such Copyrights and Copyright Licenses in appropriate form for recordation
with the U.S. Copyright Office with respect to the security interest of the
Collateral Agent.

 

4.4          Other Actions.

 

(a)          [Reserved].

 

(b)          With respect to any Pledged Partnership Interests and Pledged LLC
Interests included in the Collateral, if the Grantors own less than 100% of the
Equity Interests in any issuer of such Pledged Partnership Interests or Pledged
LLC Interests, the Grantors shall use their commercially reasonable efforts to
obtain the consent of each other holder of partnership interest or limited
liability company interests in such issuer to the security interest of the
Collateral Agent hereunder and following an Event of Default, the transfer of
such Pledged Partnership Interests and Pledged LLC Interests to the Collateral
Agent or its designee (or the First Lien Collateral Agent or its designee in
accordance with the Intercreditor Agreement), and to the substitution of the
Collateral Agent or its designee (or the First Lien Collateral Agent or its
designee in accordance with the Intercreditor Agreement) as a partner or member
with all the rights and powers related thereto. Each Grantor consents to the
grant by each other Grantor of a Lien in all Investment Related Property
constituting Collateral to the Collateral Agent and without limiting the
generality of the foregoing sentence, each Grantor consents to the collateral
assignment of any such Pledged Partnership Interest and any Pledged LLC Interest
to the Collateral Agent or its designee upon the occurrence and during the
continuation of an Event of Default and to the substitution of the Collateral
Agent or its designee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto.

 

4.5          Timing and Notice. With respect to any Collateral in existence as
of the Closing Date, each Grantor shall comply with the requirements of Section
4 on the date hereof and, with respect to any Collateral hereafter owned or
acquired, each Grantor shall comply with such requirements within thirty (30)
days of such Grantor acquiring rights therein. Notwithstanding anything to the
contrary contained in this Section 4.5, each Grantor shall within thirty (30)
days after the end of each fiscal quarter inform the Collateral Agent of its
acquisition of any Collateral for which any action is required by Section 4
hereof (including, for the avoidance of doubt, the filing of any applications
for, or the issuance or registration of, any Patents, Copyrights or Trademarks).

 

Section 5.         REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants, on the Closing Date, that:

 

5.1          Grantor Information and Status.

 

(a)          Schedules 5.1(A) and (B) set forth under the appropriate headings:
(1) the full legal name of such Grantor, (2) all trade names or other names
under which such Grantor conducts business, (3) the type of organization of such
Grantor, (4) the jurisdiction of organization of such Grantor, (5) its
organizational identification number, if any, and (6) the jurisdiction where the
chief executive office or its sole place of business (or the principal residence
if such Grantor is a natural person) is located;

 

(b)          except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) and has not done business under any other name, in each case,
within the past two (2) years;

 

13

 

 

(c)          it has not within the last two (2) years become bound (whether as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 5.1(D) hereof (as such schedule may be amended
or supplemented from time to time);

 

(d)          such Grantor has been duly organized and is validly existing as an
entity of the type as set forth opposite such Grantor’s name on Schedule 5.1(A)
solely under the laws of the jurisdiction as set forth opposite such Grantor’s
name on Schedule 5.1(A) and, except as permitted by the Credit Agreement,
remains duly existing as such. Except as permitted by the Credit Agreement, such
Grantor has not filed any certificates of dissolution or liquidation; and

 

(e)          no Grantor is a “transmitting utility” (as defined in Section
9-102(a)(80) of the UCC).

 

5.2          Collateral Identification, Special Collateral.

 

(a)          Schedule 5.2 sets forth under the appropriate headings all of such
Grantor’s: (1) Pledged Equity Interests constituting Collateral, (2) Pledged
Debt, (3) Securities Accounts other than any Excluded Securities Account, (4)
Deposit Accounts other than any Excluded Deposit Account, (5) Commodity
Contracts and Commodity Accounts, (6) United States and foreign registrations
and issuances of and applications for Patents, Trademarks, and Copyrights owned
by each Grantor, (7) Material Patent Licenses, Material Trademark Licenses,
Material Trade Secret Licenses and Material Copyright Licenses, and exclusive
Copyright Licenses in respect of U.S. copyright registrations for which such
Grantor is the licensee and which have been recorded in the United States
Copyright Office, (8) Commercial Tort Claims other than Commercial Tort Claims
having a value of less than $1,000,000 individually or $2,500,000 in the
aggregate, (9) Letter of Credit Rights for letters of credit other than any
individual Letters of Credit Rights worth less than $1,000,000 or all Letters of
Credit Rights worth less than $2,500,000 in the aggregate, and (10) the name and
address of any warehouseman, bailee or other third party in possession of any
Inventory, Equipment and other tangible personal property;

 

(b)          none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) As-Extracted Collateral, (3) Manufactured Homes, (4)
Health-Care-Insurance Receivables; (5) timber to be cut, or (6) aircraft,
aircraft engines, satellites, ships or railroad rolling stock; and

 

(c)          all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

 

5.3          Ownership of Collateral and Absence of Other Liens.

 

(a)          It owns substantially all of the Collateral purported to be owned
by it or otherwise has the rights it purports to have in substantially all of
such Collateral and, as to all Collateral whether now existing or hereafter
acquired, developed or created (including by way of lease or license), will
continue to own or have such rights in substantially all of the Collateral
(except as otherwise permitted by the Credit Agreement or this Agreement), in
each case free and clear of any and all Liens, including, without limitation,
liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as debtor under a security agreement entered into by another
Person other than any Permitted Liens;

 

14

 

 

(b)          other than any financing statements filed in favor of the
Collateral Agent and the First Lien Collateral Agent, no effective financing
statement, fixture filing or other instrument similar in effect under any
applicable law covering all or any part of the Collateral is on file in any
filing or recording office except for (x) financing statements for which duly
authorized proper termination statements have been delivered to the Collateral
Agent for filing and (y) financing statements, fixture filings or instruments
similar in effect filed in connection with Permitted Liens; and

 

(c)          other than the Collateral Agent, the First Lien Collateral Agent
and any automatic control in favor of a Bank, Securities Intermediary or
Commodity Intermediary maintaining a Deposit Account, Securities Account or
Commodity Contract, no Person is in Control of any Collateral.

 

5.4          Status of Security Interest.

 

(a)          Upon the filing of financing statements naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 5.4 hereof (as such schedule may be amended or supplemented from time
to time), the security interest of the Collateral Agent in all Collateral that
can be perfected by the filing of a financing statement under the Uniform
Commercial Code as in effect in any jurisdiction will constitute a valid,
perfected Lien subject to any Permitted Liens with respect to Collateral. Each
agreement purporting to give the Collateral Agent Control over any Collateral is
effective to establish the Collateral Agent’s Control of the Collateral subject
thereto;

 

(b)          to the extent perfection or priority of the security interest
therein is not subject to Article 9 of the UCC, upon recordation of the security
interests granted hereunder in U.S. Patents, registered U.S. Trademarks, and
registered U.S. Copyrights (and applications to register the foregoing) and
exclusive Copyright Licenses under which such Grantor is the licensee and which
have been recorded in the United States Copyright Office, in the United States
Patent and Trademark Office and the United States Copyright Office, the security
interests granted to the Collateral Agent that can by law be perfected by such
recording hereunder shall constitute valid, perfected, second priority Liens
(subject to Permitted Liens);

 

(c)          except as set forth in the Credit Agreement, no authorization,
consent, approval or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body or any other Person is required for
either (i) the pledge or grant by any Grantor of the Liens purported to be
created in favor of the Collateral Agent hereunder or (ii) the exercise by
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (a) of this
Section 5.4, (B) as may be required, in connection with the disposition of any
Investment Related Property, by laws generally affecting the offering and sale
of Securities and (C) in the case of clause (ii) above, approvals of any
applicable Nevada Gaming Authorities required under the Gaming Laws; and

 

(d)          each Grantor is in compliance with its obligations under Section 4
hereof.

 

5.5          Goods and Receivables.

 

(a)          Each Receivable with a value in excess of $1,000,000 (i) is and
will be the legal, valid and binding obligation of the Account Debtor in respect
thereof, representing an unsatisfied obligation of such Account Debtor, (ii) is
and will be enforceable in accordance with its terms, (iii) is not and will not
be subject to any credits, rights of recoupment, setoffs, defenses, taxes,
counterclaims (except with respect to refunds, returns and allowances in the
ordinary course of business with respect to damaged merchandise or ordinary
course intercompany note payment mechanics) and (iv) is and will be in
compliance with all applicable laws, whether federal, state, local or foreign;

 

15

 

 

(b)          none of the Account Debtors in respect of any Receivable in excess
of $100,000 individually or $500,000 in the aggregate is the government of the
United States, any agency or instrumentality thereof, any state or municipality
or any foreign sovereign. No Receivable in excess of $100,000 individually or
$500,000 in the aggregate requires the consent of the Account Debtor in respect
thereof in connection with the security interest hereunder, except any consent
which has been obtained;

 

(c)          Goods now or hereafter produced by any Grantor and included in the
Collateral have been or will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, or the rules and regulations
promulgated thereunder; and

 

(d)          other than any Inventory or Equipment in transit, all of the
Equipment and Inventory included in the Collateral is located only at the
locations specified in Schedule 5.5 (as such schedule may be amended or
supplemented from time to time).

 

5.6          Pledged Equity Interests, Investment Related Property.

 

(a)          Except as otherwise permitted in the Credit Agreement or herein, it
is the record and beneficial owner of the Pledged Equity Interests free of all
Liens, rights or claims of other Persons and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests;

 

(b)          no consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or second priority status of the security interest of the Collateral
Agent in any Pledged Equity Interests or the exercise by the Collateral Agent of
the voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof except such as have been obtained;

 

(c)          all of the Pledged LLC Interests and Pledged Partnership Interests
constituting Collateral are or represent interests that by their terms provide
that they are securities governed by Article 8 of the uniform commercial code of
an applicable jurisdiction; and

 

(d)          such Grantor has caused each partnership or limited liability
company included in the Pledged Equity Interests to amend its partnership
agreement or limited liability company agreement to include the following
provision: “Notwithstanding any other provision of this agreement (including any
transfer restrictions set forth herein) and subject to the terms of that certain
Intercreditor Agreement, dated as of July 3, 2013, by and among the Collateral
Agents, the Borrower and certain subsidiaries of the Borrower (as such terms are
defined below), in the event that an Event of Default shall have occurred under
(i) that certain First Lien Credit and Guaranty Agreement (as such First Lien
Credit and Guaranty Agreement may be amended, modified, supplemented or restated
from time to time) dated as of July 3, 2013 (the “First Lien Credit Agreement”)
among American Casino & Entertainment Properties LLC, as borrower (the
“Borrower”), certain subsidiaries of the Borrower, as Guarantors, and Deutsche
Bank AG New York Branch (“DBNY”), as administrative agent and collateral agent
(together with its successors and assigns, in such capacity the “First Lien
Collateral Agent”) or (ii) that certain Second Lien Credit and Guaranty
Agreement (as such Second Lien Credit and Guaranty Agreement may be amended,
modified, supplemented or restated from time to time) dated as of July 3, 2013
(the “Second Lien Credit Agreement”) among the Borrower, certain subsidiaries of
the Borrower, as Guarantors, and DBNY, as administrative agent and collateral
agent (together with its successors and assigns, in such capacity, the “Second
Lien Collateral Agent”, and, together with the First Lien Collateral Agent, in
such capacities, the “Collateral Agents”), (A) the lenders from time to time
parties thereto and the agents party thereto and the Collateral Agents shall be
entitled to exercise any of their respective rights and remedies with respect to
equity interests in the Company, and (B) each Member hereby irrevocably consents
to the transfer of any equity interest and all related management and other
rights in the Company to the applicable Collateral Agent or any designee of such
Collateral Agent. Each Collateral Agent is a third party beneficiary of this
provision and this provision cannot be amended or repealed, (i) as to the First
Lien Collateral Agent, without the consent of such Collateral Agent until the
First Lien Credit Agreement has been Paid in Full as defined therein and (ii) as
to the Second Lien Collateral Agent, without the consent of such Collateral
Agent until the Second Lien Credit Agreement has been Paid in Full as defined
therein.”

 

16

 

 

5.7          Intellectual Property.

 

(a)          It is the sole and exclusive owner of the entire right, title, and
interest in and to all Intellectual Property that is attributed to such Grantor
on Schedule 5.2(II) (as such schedule may be amended or supplemented from time
to time), and owns or, to such Grantor’s knowledge, has the valid right to use
and, where such Grantor does so, sublicense others to use, all other
Intellectual Property used in or necessary to conduct its business, free and
clear of all Liens, claims and licenses (other than licenses granted to such
Grantor by third parties in respect of such third parties’ Intellectual
Property), except for Permitted Liens and the licenses set forth on Schedule
5.2(II) (as such schedule may be amended or supplemented from time to time);

 

(b)          all Material Intellectual Property of such Grantor has not been
finally adjudged invalid or unenforceable; nor, in the case of Patents, is any
of the Material Intellectual Property the subject of a reexamination proceeding,
and such Grantor has performed all acts and has paid all renewal, maintenance,
and other fees and taxes required to maintain each and every registration and
application of Copyrights, Patents and Trademarks of such Grantor included in
the Material Intellectual Property in full force and effect;

 

(c)          no holding, decision, ruling, or judgment has been rendered in any
action or proceeding before any court or administrative authority challenging
the validity, enforceability, or scope of, or such Grantor’s right to register,
own or use, any Intellectual Property of such Grantor, and no such action or
proceeding (excluding oppositions or challenges brought in connection with
applications that do not constitute Material Intellectual Property before the
United States Patent and Trademark Office of the United States Copyright Office)
is pending or, to such Grantor’s knowledge, threatened;

 

(d)          all registrations, issuances and applications for Copyrights,
Patents and Trademarks of such Grantor are held of record in the name of such
Grantor;

 

(e)          such Grantor has not made a previous assignment, sale, transfer,
exclusive license, or similar arrangement constituting a present or future
assignment, sale, transfer, exclusive license or similar arrangement of any
Material Intellectual Property that has not been terminated or released other
than Material Copyright Licenses, Material Patent Licenses, Material Trademark
Licenses and Material Trade Secret Licenses set forth on Schedule 5.2 as of the
Closing Date;

 

(f)          such Grantor has been using appropriate statutory notice of
registration in connection with its use of registered Trademarks, proper marking
practices in connection with its use of Patents, and appropriate notice of
copyright in connection with the publication of Copyrights; in each case, where
such Trademarks, Patents and Copyrights constitute Material Intellectual
Property; except to the extent that not using such legends will not invalidate
any such Trademarks, Patents and Copyrights or result in the loss of such
Grantor’s ownership rights therein;

 

17

 

 

(g)          such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets;

 

(h)          such Grantor controls, in all material respects, the nature and
quality of all products sold and all services rendered under or in connection
with all Trademarks included in the Material Intellectual Property, and has
taken commercially reasonable actions to cause all licensees of such Trademarks
owned by such Grantor to comply with such Grantor’s standards of quality;

 

(i)          except as set forth on Schedule 5.7, to such Grantor’s knowledge,
the conduct of such Grantor’s business does not infringe, misappropriate, dilute
or otherwise violate any Intellectual Property right of any other Person; no
claim has been made against such Grantor that (i) the use of any Intellectual
Property owned by such Grantor (whether such use is by Grantor or any of its
licensees) or (ii) Grantor’s use of a third party’s Intellectual Property, in
either case, infringes, misappropriates, dilutes or otherwise violates the
asserted rights of any other Person, and no demand that such Grantor enter into
a license or co-existence agreement has been made but not resolved;

 

(j)          to such Grantor’s knowledge, no Person is infringing,
misappropriating, diluting or otherwise violating any rights in any Material
Intellectual Property owned by or exclusively licensed to such Grantor; and

 

(k)          no settlement or consents, covenants not to sue, co-existence
agreements, non-assertion assurances, or releases have been entered into by such
Grantor or bind such Grantor in a manner that could materially adversely affect
such Grantor’s rights to own, license or use any Material Intellectual Property.

 

Section 6.         COVENANTS AND AGREEMENTS

 

Each Grantor hereby covenants and agrees that:

 

6.1          Grantor Information and Status.

 

Without limiting any prohibitions or restrictions on mergers or other
transactions set forth in the Credit Agreement or any other Credit Document, it
shall not change such Grantor’s name, identity, corporate structure (e.g. by
merger, consolidation, change in corporate form or otherwise), sole place of
business (or principal residence if such Grantor is a natural person), chief
executive office, organizational identification number, type of organization or
jurisdiction of organization or establish any trade names unless it shall have
(a) promptly notified the Collateral Agent in writing (and, in any event, within
thirty (30) days after) of any such change or establishment, identifying such
new proposed name, identity, corporate structure, sole place of business (or
principal residence if such Grantor is a natural person), chief executive
office, jurisdiction of organization or trade name and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in that portion of the Collateral granted
or intended to be granted and agreed to hereby, which in the case of any merger
or other change in corporate structure shall include, without limitation,
executing and delivering to the Collateral Agent a completed Pledge Supplement
together with all supplements to Schedules thereto, upon completion of such
merger or other change in corporate structure confirming the grant of the
security interest hereunder.

 

18

 

 

6.2          Collateral Identification; Special Collateral.

 

(a)          In the event that it hereafter acquires any Collateral of a type
described in Section 5.2(b) hereof, it shall notify the Collateral Agent thereof
in writing in accordance with Section 4.5 and take such actions and execute such
documents and make such filings all at such Grantor’s expense as the Collateral
Agent may reasonably request to the extent that such actions, execution of
documents and/or filings are otherwise required under Article 4 hereof in order
to ensure that the Collateral Agent has a valid, perfected security interest in
such Collateral, subject in the case of priority only, to any Permitted Liens.
Notwithstanding the foregoing, no Grantor shall be required to notify the
Collateral Agent or take any such action unless such Collateral is of a material
value or is material to such Grantor’s business.

 

(b)          in the event that it hereafter acquires or has any Commercial Tort
Claim it shall deliver to the Collateral Agent a completed Pledge Supplement
together with all supplements to Schedules thereto, identifying such new
Commercial Tort Claims.

 

6.3          Ownership of Collateral and Absence of Other Liens.

 

(a)          Except for the security interest created by this Agreement, it
shall not create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall make reasonable
efforts to defend the Collateral against all Persons at any time claiming any
interest therein;

 

(b)          upon any Authorized Officer of the Borrower obtaining knowledge
thereof, it shall promptly notify the Collateral Agent in writing of any event
that may have a material adverse effect on the value of the Collateral (or any
material portion thereof), the ability of any Grantor or the Collateral Agent to
dispose of all or any material portion of the Collateral or the rights and
remedies of the Collateral Agent in relation thereto, including, without
limitation, the levy of any legal process against all or any material portion of
the Collateral, in each case, other than dispositions permitted under Section
6.8 of the Credit Agreement; and

 

(c)          it shall not voluntarily sell, transfer or assign (by operation of
law or otherwise) or exclusively license to another Person any Collateral except
(x) as otherwise permitted by the Credit Agreement or other Credit Documents and
(y) that the Grantors shall not be required to preserve any such Collateral if
such Grantors determine in their business judgment that the preservation thereof
is no longer desirable in the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Secured Parties.

 

6.4          Status of Security Interest.

 

(a)          Subject to the limitations set forth in subsection (b) of this
Section 6.4, each Grantor shall maintain the security interest of the Collateral
Agent hereunder in all Collateral as valid and perfected Liens (subject to
Permitted Liens).

 

(b)          Notwithstanding the foregoing, no Grantor shall be required to take
any action to perfect any security interest in any Collateral that can only be
perfected by (i) Control, (ii) foreign filings with respect to Intellectual
Property, or (iii) filings with registrars of motor vehicles or similar
governmental authorities with respect to goods covered by a certificate of
title, in each case except as and to the extent specified in Section 4 hereof.

 

19

 

 

6.5          Goods and Receivables.

 

(a)          It shall not deliver any Document evidencing any Equipment or
Inventory to any Person other than the issuer of such Document to claim the
Goods evidenced thereby, the First Lien Collateral Agent or the Collateral
Agent;

 

(b)          if any Equipment or Inventory is in possession or control of any
warehouseman, bailee or other third party (other than a Consignee under a
Consignment for which such Grantor is the Consignor), each Grantor shall join
with the Collateral Agent in notifying the third party of the Collateral Agent’s
security interest and upon reasonable request of the Collateral Agent, obtaining
an acknowledgment from the third party that it is holding the Equipment and
Inventory for the benefit of the Collateral Agent and will permit the Collateral
Agent to have access to Equipment or Inventory for purposes of inspecting such
Collateral or, following an Event of Default, subject to the terms of the
Intercreditor Agreement, to remove same from such premises if the Collateral
Agent so elects; and with respect to any Goods subject to a Consignment for
which such Grantor is the Consignor, such Grantor shall make commercially
reasonable efforts to file appropriate financing statements against the
Consignee and take such other action as may be reasonably necessary to ensure
that the Grantor has a perfected security interest in such Goods;

 

(c)          it shall keep the Equipment, Inventory and any Documents evidencing
any material portion of the Equipment and Inventory of such Grantor in the
locations specified on Schedule 5.5 (as such schedule may be amended or
supplemented from time to time) unless it shall have notified the Collateral
Agent in writing, by executing and delivering to the Collateral Agent a
completed Pledge Supplement together with all Supplements to Schedules thereto,
within thirty (30) days after any change in locations, identifying such new
locations and providing such other information in connection therewith as the
Collateral Agent may reasonably request;

 

(d)          it shall keep and maintain at its own cost and expense satisfactory
and materially complete records of the Receivables, including, but not limited
to, to the extent it is commercially reasonable to do so, the originals of all
documentation with respect to all Receivables and records of all payments
received and all credits granted on the Receivables, all merchandise returned
and all other material dealings therewith;

 

(e)          other than in the ordinary course of business, (i) it shall not
amend, modify, terminate or waive any provision of any Receivable in any manner
which could reasonably be expected to have a material adverse effect on the
value of such Receivable; and (ii) following and during the continuation of an
Event of Default, such Grantor shall not (w) grant any extension or renewal of
the time of payment of any Receivable, (x) compromise or settle any dispute,
claim or legal proceeding with respect to any Receivable for less than the total
unpaid balance thereof, (y) release, wholly or partially, any Person liable for
the payment thereof, or (z) allow any credit or discount thereon; and

 

(f)          subject to the terms of the Intercreditor Agreement, the Collateral
Agent shall have the right at any time to notify, or require any Grantor to
notify, any Account Debtor of the Collateral Agent’s security interest in the
Receivables and any Supporting Obligation and, in addition, subject to the terms
of the Intercreditor Agreement, at any time following the occurrence and during
the continuation of an Event of Default, the Collateral Agent may: (i) direct
the Account Debtors under any Receivables to make payment of all amounts due or
to become due to such Grantor thereunder directly to the Collateral Agent; (ii)
notify, or require any Grantor to notify, each Person maintaining a lockbox or
similar arrangement to which Account Debtors under any Receivables have been
directed to make payment to remit all amounts representing collections on checks
and other payment items from time to time sent to or deposited in such lockbox
or other arrangement directly to the Collateral Agent; and (iii) enforce, at the
expense of such Grantor, collection of any such Receivables and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done. If the Collateral Agent
notifies any Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in the Collateral Account
maintained under the sole dominion and control of the Collateral Agent, and
until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Collateral Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not, except as may be permitted by
the Collateral Agent, adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon.

 

20

 

 

6.6          Pledged Equity Interests, Investment Related Property.

 

(a)          Except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Pledged Equity Interest
or other Investment Related Property, upon the merger, consolidation,
liquidation or dissolution of any issuer of any Pledged Equity Interest or
Investment Related Property, then (i) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (ii) such Grantor shall promptly take all
steps, if any, necessary to ensure the validity, perfection, priority and, if
applicable, control of the Collateral Agent over such Investment Related
Property (including, without limitation, delivery thereof to the Collateral
Agent) and pending any such action such Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property in trust for
the benefit of the Collateral Agent and shall segregate such dividends,
distributions, Securities or other property from all other property of such
Grantor. Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes such Grantor to
retain all cash dividends, securities, distributions and other property
consistent with the past practice of the issuer and all scheduled payments of
interest;

 

(b)          Voting.

 

(i)          So long as no Event of Default shall have occurred and be
continuing, except as otherwise provided under the covenants and agreements
relating to Investment Related Property in this Agreement or elsewhere herein or
in the Credit Agreement, each Grantor shall be entitled to exercise or refrain
from exercising any and all voting and other consensual rights pertaining to the
Investment Related Property included in the Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; and

 

(ii)         Subject to the Intercreditor Agreement, upon the occurrence and
during the continuation of an Event of Default:

 

(1)         all rights of Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent (to the extent permitted by applicable law and
the applicable agreements and organizational documents) who shall thereupon have
the sole right to exercise such voting and other consensual rights; provided,
that (x) to the extent the applicable agreements or organizational documents
prohibit the vesting of such voting rights in the Collateral Agent (including,
without limitation, through the use of a proxy or power-of-attorney), such
Grantor shall exercise such voting and other consensual rights solely in
accordance with the instructions of the Collateral Agent and (y) such rights
shall automatically revert back to such Grantor upon the waiver or cure of all
Events of Default then existing; and

 

21

 

 

(2)         in order to permit the Collateral Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder: (A) such Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (B) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

 

6.7          Intellectual Property.

 

(a)          Other than to the extent permitted by the Credit Agreement, it
shall not do any act or omit to do any act whereby any of the Material
Intellectual Property constituting Collateral may lapse, or become abandoned,
canceled, dedicated to the public, forfeited, unenforceable or otherwise
impaired, or which would adversely affect in any material way the validity,
grant, or enforceability of the security interest granted therein;

 

(b)          other than to the extent permitted by the Credit Agreement, it
shall not, with respect to any Trademarks that are Material Intellectual
Property, cease the use of any of such Trademarks or fail to maintain in any
material respect the level of the quality of products sold and services rendered
under any of such Trademark at a level at least substantially consistent with
the quality of such products and services as of the date hereof, and such
Grantor shall take commercially reasonable steps to cause licensees of such
Trademarks to use such consistent standards of quality;

 

(c)          it shall notify the Collateral Agent if it knows that (i) any item
of Material Intellectual Property constituting Collateral has become or may
become abandoned or dedicated to the public or placed in the public domain, or
(ii) any such item of Intellectual Property or any Intellectual Property License
that is material to the business of such Grantor or otherwise of material value
has become (A) invalid or unenforceable, (B) subject to any adverse
determination or materially adverse development regarding such Grantor’s
ownership, registration or use or the validity or enforceability of such item of
Intellectual Property or Intellectual Property License (including the
institution of, or any adverse development with respect to, any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court) or (C) the subject of any reversion or termination rights;

 

(d)          it shall take reasonable steps, including in any proceeding before
the United States Patent and Trademark Office, the United States Copyright
Office or any state registry, to pursue any application and maintain any
registration or issuance of each Trademark, Patent, and Copyright, including,
but not limited to, those items on Schedule 5.2(II) (as such schedule may be
amended or supplemented from time to time), in each case, constituting
Collateral that is Material Intellectual Property owned by or, to the extent it
has an obligation to do so, exclusively licensed to any Grantor; provided,
however, that such Grantor may elect not to pursue any such application for
registration in respect of such Material Intellectual Property if it , in its
reasonable business judgment, deems such abandonment necessary or advisable
under the circumstances and such abandonment could not reasonably be expected to
have a material adverse effect of such Grantor’s business;

 

22

 

 

(e)          it shall use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could or may in any way materially impair or prevent the creation
of a security interest in, or the assignment of, such Grantor’s rights and
interests in any Intellectual Property constituting Collateral acquired under
such contracts;

 

(f)          in the event that any Intellectual Property constituting Collateral
owned by or exclusively licensed to such Grantor is infringed, misappropriated,
diluted or otherwise violated by a third party, such Grantor shall , upon
becoming aware of such infringement, misappropriation, dilution or other
violation, promptly take all actions that, in its reasonable business judgment,
are necessary and advisable (and as permitted in connection with any licensed
Intellectual Property) to stop such infringement, misappropriation, dilution or
other violation and protect its rights in such Intellectual Property including,
but not limited to, the initiation of a suit for injunctive relief and to
recover damages;

 

(g)          it shall take commercially reasonable steps to protect the secrecy
of all Trade Secrets constituting Collateral and Material Intellectual Property,
including, without limitation, entering into confidentiality agreements with
employees and consultants and labeling and restricting access to secret
information and documents;

 

(h)          it shall use proper statutory notice in connection with the use of
any of the Trademarks, Patents and Copyrights constituting Collateral, and
included in the Material Intellectual Property, except to the extent that not
using such notice will not invalidate such Trademarks, Patents and Copyrights or
result in the loss of such Grantor’s ownership rights therein; and

 

(i)          it shall continue to collect, at its own expense, all amounts due
or to become due to such Grantor in respect of Intellectual Property
constituting Collateral. In connection with such collections, such Grantor may
take (and, at the Collateral Agent’s reasonable direction, shall take) such
action as such Grantor or the Collateral Agent may deem reasonably necessary or
advisable to enforce collection of such amounts. Notwithstanding the foregoing,
the Collateral Agent shall have the right at any time, to notify, or require any
Grantor to notify, any obligors with respect to any such amounts of the
existence of the security interest created hereby.

 

6.8          [Reserved].

 

Section 7.         FURTHER ASSURANCES; ADDITIONAL GRANTORS

 

7.1          Further Assurances.

 

(a)          Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall, subject to the other provisions hereof, promptly execute
and deliver all further instruments and documents, and take all further action,
that may be necessary, or that the Collateral Agent may reasonably request, in
order to create and/or maintain the validity, perfection or priority of and
protect any security interest granted or purported to be granted hereby or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor shall:

 

(i)          file such financing or continuation statements, or amendments
thereto, record security interests in Intellectual Property constituting
Collateral that is registered, issued or applied for in the United States, and
otherwise as reasonably requested by the Collateral Agent with respect to
Material Intellectual Property registered, issued or applied for outside of the
United States, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or desirable,
or as the Collateral Agent may reasonably request, in order to effect, reflect,
perfect and preserve the security interests granted or purported to be granted
hereby;

 

23

 

 

(ii)         take commercially reasonable actions necessary to ensure the
recordation of appropriate evidence of the liens and security interest granted
hereunder in any Copyrights, Patents or Trademarks, in each case constituting
Collateral, (A) that have been registered, issued or applied for in the United
States with the United States Patent and Trademark Office and the United States
Copyright Office and the various Secretaries of State, and (B) with respect to
Copyrights, Patents or Trademarks that are Material Intellectual Property and
have been registered, issued or applied for in foreign jurisdictions, in the
appropriate foreign intellectual property registries as reasonably requested by
the Collateral Trustee, except to the extent that the Borrower certifies to the
Collateral Trustee pursuant to an Officer’s Certificate that the costs of
obtaining a perfected security interest in such assets substantially exceed the
practical benefit of such Collateral to the Secured Parties;

 

(iii)        [Reserved];

 

(iv)        at the Collateral Agent’s reasonable request, appear in and defend
any action or proceeding that may affect such Grantor’s title to or the
Collateral Agent’s security interest in all or any material part of the
Collateral; and

 

(v)         furnish the Collateral Agent with such information regarding the
Collateral, including, without limitation, the location thereof, as the
Collateral Agent may reasonably request from time to time.

 

(b)          Each Grantor hereby authorizes the Collateral Agent to file a
Record or Records, including, without limitation, financing or continuation
statements, Intellectual Property Security Agreements and amendments and
supplements to any of the foregoing, in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including,
without limitation, describing such property as “all assets, whether now owned
or hereafter acquired, developed or created” or words of similar effect. Each
Grantor shall furnish to the Collateral Agent from time to time (but no more
than once per Fiscal Quarter unless an Event of Default has occurred and is
continuing) statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

 

(c)          Each Grantor hereby authorizes the Collateral Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 5.2 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.

 

24

 

 

7.2          Additional Grantors.

 

From time to time subsequent to the date hereof, additional Persons may become
parties hereto as additional Grantors (each, an “Additional Grantor”), by
executing a Pledge Supplement. Upon delivery of any such Pledge Supplement to
the Collateral Agent, notice of which is hereby waived by Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
Additional Grantor were an original signatory hereto. Each Grantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of the Collateral Agent not to cause any Subsidiary of Borrower to
become an Additional Grantor hereunder. This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.

 

Section 8.         COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

8.1          Power of Attorney.

 

Each Grantor hereby irrevocably appoints the Collateral Agent (such appointment
being coupled with an interest) as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, the Collateral Agent or otherwise, from time to time in the Collateral
Agent’s discretion, subject to the terms of the Intercreditor Agreement, to take
any action and to execute any instrument that the Collateral Agent may deem
reasonably necessary to accomplish the purposes of this Agreement, except as may
otherwise be expressly provided for in this Section 8.1, solely upon the
occurrence and during the continuation of an Event of Default, including,
without limitation, the following:

 

(a)          to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Collateral Agent pursuant to the Credit Agreement;

 

(b)          to ask for, demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(c)          to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) of this Section 8.1;

 

(d)          to file any claims or take any action or institute any proceedings
that the Collateral Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;

 

(e)          at any time to prepare and file any UCC financing statements
against such Grantor as debtor;

 

(f)          at any time to prepare, sign, and file for recordation in any
intellectual property registry, appropriate evidence of the lien and security
interest granted herein in any Intellectual Property constituting Collateral in
the name of such Grantor as debtor;

 

(g)          at any time to take or cause to be taken all actions necessary to
perform or comply or cause performance or compliance with the terms of this
Agreement, including, without limitation, access to pay or discharge taxes or
Liens (other than Permitted Liens) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent in its sole
discretion, any such payments made by the Collateral Agent to become obligations
of such Grantor to the Collateral Agent, due and payable immediately without
demand; and

 

25

 

 

(h)          generally to sell, transfer, lease, license, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and to do, at the Collateral Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Collateral Agent deems reasonably necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

8.2          No Duty on the Part of Collateral Agent or Secured Parties.

 

The powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 

8.3          Appointment Pursuant to Credit Agreement.

 

The Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The rights, duties, privileges, immunities and indemnities of
the Collateral Agent (and any sub-agent thereof) hereunder are subject to the
provisions of the Credit Agreement.

 

Section 9.         REMEDIES

 

9.1          Generally.

 

(a)          Subject to the terms of the Intercreditor Agreement, if any Event
of Default shall have occurred and be continuing, the Collateral Agent may,
subject to compliance with applicable Gaming Laws, exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it at law or in equity, all the rights and remedies of
the Collateral Agent on default under the UCC (whether or not the UCC applies to
the affected Collateral) to collect, enforce or satisfy any Secured Obligations
then owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

 

(i)          require any Grantor to, and each Grantor hereby agrees that it
shall at its expense and promptly upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place to be designated
by the Collateral Agent that is reasonably convenient to both parties;

 

(ii)         enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;

 

(iii)        prior to the disposition of the Collateral, store, process, repair
or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Collateral Agent deems reasonably
appropriate; and

 

(iv)        without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis), grant options to
purchase or otherwise dispose of the Collateral or any part thereof in one or
more parcels at public or private sale, at any of the Collateral Agent’s offices
or elsewhere, for cash, on credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as the Collateral Agent
may deem commercially reasonable.

 

26

 

 

(b)          The Collateral Agent or any Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent the portion
of the Collateral being privately sold is of a kind that is customarily sold on
a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least twenty (20) days’ notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Collateral Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 9.1 will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.1 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section 9.1 shall in any way limit the rights of the
Collateral Agent hereunder.

 

(c)          Subject to the terms of the Intercreditor Agreement, the Collateral
Agent may sell the Collateral without giving any warranties as to the
Collateral. The Collateral Agent may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(d)          The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

27

 

 

9.2          Application of Proceeds.

 

Except as expressly provided elsewhere in this Agreement and subject to the
terms of the Intercreditor Agreement, all proceeds received by the Collateral
Agent in the event that an Event of Default shall have occurred and not
otherwise been waived, and the maturity of the Obligations shall have been
accelerated pursuant to Section 8.1 of the Credit Agreement and in respect of
any sale of, any collection from, or other realization upon all or any part of
the Collateral shall be applied in full or in part by the Collateral Agent
against, the Secured Obligations in the following order of priority: first, to
the payment of all costs and expenses of such sale, collection or other
realization, including reasonable compensation to the Collateral Agent and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by the Collateral Agent in connection therewith, and all amounts for
which the Collateral Agent (and any sub-agent thereof) is entitled to
indemnification hereunder (in its capacity as the Collateral Agent and not as a
Lender) and all advances made by the Collateral Agent hereunder for the account
of the applicable Grantor, and to the payment of all costs and expenses paid or
incurred by the Collateral Agent in connection with the exercise of any right or
remedy hereunder or under the Credit Agreement, all in accordance with the terms
hereof or thereof; second, to the extent of any excess of such proceeds, to the
payment of all other Secured Obligations for the ratable benefit of the Secured
Parties; and third, to the extent of any excess of such proceeds, to the payment
to or upon the order of such Grantor or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

 

9.3          Sales on Credit.

 

If Collateral Agent sells any of the Collateral upon credit, the Grantor will be
credited only with payments actually made by purchaser and received by the
Collateral Agent and applied to indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, Collateral Agent may resell the
Collateral and Grantor shall be credited with proceeds of the sale.

 

9.4          Investment Related Property.

 

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property included in the Collateral conducted without prior registration or
qualification of such Investment Related Property included in the Collateral
under the Securities Act and/or such state securities laws, to limit purchasers
to those who will agree, among other things, to acquire the Investment Related
Property included in the Collateral for their own account, for investment and
not with a view to the distribution or resale thereof. Each Grantor acknowledges
that any such private sale may be at prices and on terms less favorable than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act) and, notwithstanding such circumstances, each Grantor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Investment Related
Property included in the Collateral for the period of time necessary to permit
the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it.

 

9.5          Grant of Intellectual Property License.

 

For the purpose of enabling the Collateral Agent, during the continuance of an
Event of Default, to exercise rights and remedies under Section 9 hereof at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Agent, to the extent permitted, an irrevocable (during the
continuance of such Event of Default), non-exclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of Trademarks, to sufficient rights to quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of such Trademarks,
to use, license or sublicense any of the Intellectual Property now owned or
hereafter acquired, developed or created by such Grantor, wherever the same may
be located, and coextensive with such Grantor’s rights in such Intellectual
Property. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof.

 

28

 

 

9.6          Intellectual Property.

 

(a)          Subject to the terms of the Intercreditor Agreement and anything
contained herein to the contrary notwithstanding, in addition to the other
rights and remedies provided herein, upon the occurrence and during the
continuation of an Event of Default:

 

(i)          the Collateral Agent shall have the right (but not the obligation)
to bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any rights of such Grantor in Intellectual Property
constituting Collateral, in which event such Grantor shall, at the reasonable
request of the Collateral Agent, do any and all lawful acts and execute any and
all documents required by the Collateral Agent in aid of such enforcement, and
such Grantor shall promptly, upon demand, reimburse and indemnify the Collateral
Agent (and any sub-agent thereof) as provided in Section 12 hereof in connection
with the exercise of its rights under this Section 9.6, and, to the extent that
the Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property rights as provided in this Section 9.6, each Grantor agrees to use all
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement, misappropriation, dilution or other violation of any
of such Grantor’s rights in the Intellectual Property constituting Collateral by
others and for that purpose agrees to diligently maintain any action, suit or
proceeding against any Person so infringing, misappropriating, diluting or
otherwise violating as shall be necessary to prevent such infringement,
misappropriation, dilution or other violation;

 

(ii)         upon written demand from the Collateral Agent, for the purpose of
enabling the Collateral Agent to exercise rights and remedies under Article 9
hereof at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor shall
grant, assign, convey or otherwise transfer to the Collateral Agent or such
Collateral Agent’s designee all of such Grantor’s right, title and interest in
and to any Intellectual Property constituting Collateral and shall execute and
deliver to the Collateral Agent such documents as are necessary or appropriate
to carry out the intent and purposes of this Agreement;

 

(iii)        each Grantor agrees that such an assignment and/or recording shall
be applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, any such Intellectual Property;

 

(iv)        the Collateral Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of any Intellectual Property of such Grantor
constituting Collateral, of the existence of the security interest created
herein, to direct such obligors to make payment of all such amounts directly to
the Collateral Agent, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done;

 

(v)         all amounts and proceeds (including checks and other instruments)
received by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and

 

29

 

 

(vi)        Grantor shall not adjust, settle or compromise the amount or payment
of any such amount or release wholly or partly any obligor with respect thereto
or allow any credit or discount thereon.

 

(b)          If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall have become absolute and effective, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Collateral Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the Collateral
Agent as aforesaid, subject to any disposition thereof that may have been made
by the Collateral Agent; provided, that after giving effect to such
reassignment, the Collateral Agent’s security interest granted pursuant hereto,
as well as all other rights and remedies of the Collateral Agent granted
hereunder, shall continue to be in full force and effect; and provided, further,
that the rights, title and interests so reassigned shall be free and clear of
any other Liens granted by or on behalf of the Collateral Agent and the Secured
Parties.

 

9.7          Cash Proceeds; Deposit Accounts.

 

(a)          Subject to the terms of the Intercreditor Agreement, if any Event
of Default shall have occurred and be continuing, in addition to the rights of
the Collateral Agent specified in Section 6.5 with respect to payments of
Receivables, all proceeds of any Collateral received by any Grantor consisting
of cash, checks and other near-cash items (collectively, “Cash Proceeds”) shall
be held by such Grantor in trust for the Collateral Agent, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the First Lien Collateral Agent or the Collateral Agent, as
applicable, in the exact form received by such Grantor (duly indorsed by such
Grantor to the First Lien Collateral Agent or the Collateral Agent, as
applicable, if required) and held by the First Lien Collateral Agent or the
Collateral Agent, as applicable, in the Collateral Account. Subject to the terms
of the Credit Agreement, any Cash Proceeds received by the Collateral Agent
(whether from a Grantor or otherwise) during the continuation of any Event of
Default may, in the sole discretion of the Collateral Agent, (A) be held by the
Collateral Agent for the ratable benefit of the Secured Parties, as collateral
security for Secured Obligations (whether matured or unmatured) and/or (B) then
or at any time thereafter may be applied by the Collateral Agent against the
Secured Obligations then due and owing.

 

(b)          The right of the Borrower to instruct any bank at which any Deposit
Account is held with respect to the disposition of funds in such account shall
cease upon the occurrence and during the continuation of an Event of Default,
during which time only the Collateral Agent shall be entitled to so instruct any
such bank as to the disposition of such funds. If and to the extent the
Collateral Agent instructs any such bank to transfer any such funds to, or for
the benefit of, the Collateral Agent, such funds shall be applied by the
Collateral Agent in accordance with Section 9.7(a) hereof.

 

9.8          Gaming Laws.

 

The exercise of rights and remedies by the Collateral Agent hereunder shall be
subject to compliance with all applicable Gaming Laws. Each Grantor recognizes
that, with regard to any of the Collateral constituting gaming devices, cashless
wagering systems, interactive gaming systems or mobile gaming systems or
devices, as defined by the applicable Gaming Laws, the Collateral Agent may
require, as a condition of sale, that any buyer be a licensed manufacturer or
distributor under all applicable Gaming Laws, at the time of its purchase of
such Collateral, and such condition shall be deemed commercially reasonable.

 

30

 

 

Section 10.       COLLATERAL AGENT

 

(a)          The Collateral Agent has been appointed to act as Collateral Agent
hereunder by Lenders and, by their acceptance of the benefits hereof, the other
Secured Parties. Subject to the terms of the Intercreditor Agreement, the
Collateral Agent shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of Collateral), solely in accordance with this Agreement
and the Credit Agreement; provided, the Collateral Agent shall, after all
Obligations have been Paid in Full under the Credit Agreement and the other
Credit Documents, exercise, or refrain from exercising, any remedies provided
for herein in accordance with the instructions of the holders (the “Majority
Holders”) of a majority of the aggregate “settlement amount” as defined in the
Hedge Agreements (or, with respect to any Hedge Agreement that has been
terminated in accordance with its terms, the amount then due and payable
(exclusive of expenses and similar payments but including any early termination
payments then due) under such Hedge Agreement) under all Hedge Agreements. For
purposes of the foregoing sentence, settlement amount for any Hedge Agreement
that has not been terminated shall be the settlement amount as of the last
Business Day of the month preceding any date of determination and shall be
calculated by the appropriate swap counterparties and reported to the Collateral
Agent upon request; provided any Hedge Agreement with a settlement amount that
is a negative number shall be disregarded for purposes of determining the
Majority Holders. In furtherance of the foregoing provisions of this Section 10,
each Secured Party, by its acceptance of the benefits hereof, agrees that it
shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of Secured Parties in accordance with the terms of this Section 10. The
provisions of the Credit Agreement relating to the Collateral Agent including,
without limitation, the provisions relating to resignation or removal of the
Collateral Agent and the powers and duties and immunities of the Collateral
Agent are incorporated herein by this reference and shall survive any
termination of the Credit Agreement.

 

(b)          The Collateral Agent shall have the right to appoint one or more
sub-agents for the purpose of retaining physical possession of the Collateral,
which may be held (in the discretion of the Collateral Agent) in the name of the
relevant Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent or any nominee or nominees of the Collateral Agent or a sub-agent
appointed by the Collateral Agent.

 

Section 11.       CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

 

(a)          This Agreement shall create a continuing security interest in the
Collateral and shall remain in full force and effect until all Secured
Obligations have been Paid in Full (subject to the Borrower’s right pursuant to
Section 9.8(d) of the Credit Agreement to request termination of the security
interest upon payment in full of all of the Secured Obligations other than the
Hedge Obligations), the cancellation or termination of the Commitments, be
binding upon each Grantor, its successors and assigns, and inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. After the Secured
Obligations have been Paid in Full, the cancellation or termination of the
Commitments, the security interest granted hereby shall automatically terminate
hereunder and of record and all rights to the Collateral shall revert to the
Grantors. For the avoidance of doubt, Section 9.8(d)(i) of the Credit Agreement
shall apply, and the Collateral Agent shall take such actions as necessary or
desirable to release, or document the release, of the security interest in any
Collateral in accordance with Section 9.8(d)(i) of the Credit Agreement.

 

31

 

 

(b)          Without limiting the generality of the foregoing, but subject to
the terms of the Credit Agreement, any Lender may assign or otherwise transfer
any Loans held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise.

 

(c)          In connection with the termination or release pursuant to paragraph
(a) or (b) of this Section 11, the Collateral Agent shall, at the Grantors’
expense, execute and deliver to the Grantors or otherwise authorize the filing
of such documents as the Grantors shall reasonably request, including financing
statement amendments, intellectual property filings and payoff letters to
evidence such termination. The Collateral Agent shall, at the applicable
Grantor’s expense, execute and deliver or otherwise authorize the filing of such
documents as such Grantor shall reasonably request, in form and substance
reasonably satisfactory to the Collateral Agent, including financing statement
amendments to evidence such release.

 

Section 12.       STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent, subject to compliance with the Gaming
Laws, may itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by each Grantor under Section 10.2 of the Credit Agreement.

 

Section 13.       GAMING LAW PROVISIONS

 

13.1        Application of Gaming Laws.

 

Notwithstanding anything to the contrary contained herein, certain rights,
remedies and powers of the Collateral Agent and the other Secured Parties under
this Agreement, including but not limited to, the disposition of gaming devices,
cashless wagering systems, interactive gaming systems or mobile gaming systems,
the exercise of remedies with respect to accounts containing certain gaming
reserves and minimum bankroll requirements, and/or the exercise of powers of
attorney granted by Persons licensed by the Gaming Authorities or under the
Gaming Laws, are subject to applicable Gaming Laws, which may include, but not
be limited to, the necessity for the Collateral Agent and the other Secured
Parties to obtain the prior approval of the applicable Gaming Authorities before
taking certain actions with respect thereto or to be licensed by such Gaming
Authorities before exercising certain rights, remedies and powers.

 

13.2        Authorization to Cooperate with applicable Gaming Authorities.

 

Notwithstanding any other provision of this Agreement, each Grantor expressly
authorizes the Collateral Agent to cooperate with the Gaming Authorities. The
parties acknowledge that the provisions of this Section 13.2 shall not be for
the benefit of any Grantor.

 

32

 

 

Section 14.       MISCELLANEOUS

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and the Grantors and their
respective successors and assigns to the extent permitted by the Credit
Agreement. No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Credit Documents embody the
entire agreement and understanding between the Grantors and the Collateral Agent
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Credit
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
AND ANY DEFICIENCY JUDGMENT ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW
GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE, AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

 

33

 

 

If and to the extent Nevada law is applicable in this regard, each Grantor
waives the provisions and application of NRS 40.459(1)(c) and, without limiting
the foregoing, agrees that any application of NRS 40.459(1)(c) would apply only
to a circumstance where a deficiency judgment or claim were being sold by
Collateral Agent or any Secured Party after obtaining of the same separate and
apart from any sale or transfer of Collateral Agent’s or any such Secured
Party’s interest in the Obligations. The Grantors stipulate that , for purposes
of applying NRS 40.459(1)(c), it shall be deemed that the amount of the
consideration paid by the purchaser for any transfer, sale, or other conveyance
of all or any portion of the Obligations is an amount equal to the amount of the
outstanding principal balance of the portion of the Obligations so purchased.
Without affecting the rights actually so acquired by such a purchaser, such
rights shall not be deemed to constitute in whole or part the “right to obtain a
judgment” for purposes of applying NRS 40.459(1)(c).

 

Each Grantor shall be liable for all reasonable expenses of retaking, holding,
preparing for sale or the like, and all reasonable attorneys’ fees, legal
expenses and other costs and expenses incurred by the Collateral Agent in
connection with the collection of the Secured Obligations and the enforcement of
the Collateral Agent’s rights under this Agreement and the Administrative
Agent’s rights under the Credit Agreement. The Grantors shall, to the extent
permitted by applicable law, remain liable for any deficiency if the proceeds of
any such sale or other disposition of the Collateral (conducted in conformity
with applicable law) applied to the Secured Obligations are insufficient to pay
the Secured Obligations in full. The Administrative Agent shall apply the
proceeds from the sale of the Collateral hereunder against the Secured
Obligations in such order and manner as provided in the Credit Agreement.

 

To the extent permitted under applicable law, the Collateral Agent may, in its
discretion, pursue such rights and remedies as it deems appropriate, including
realization upon any Collateral by judicial foreclosure or non-judicial sale or
enforcement, without affecting any rights and remedies under this Agreement. If,
in the exercise of any of its rights and remedies, the Collateral Agent shall
forfeit any of its rights or remedies, including its right to obtain a
deficiency judgment against any Credit Party, whether because of any applicable
laws pertaining to “election of remedies” or the like, Grantors hereby consent
to such action by Collateral Agent and waive any claim based upon such action,
even if such action by the Collateral Agent shall result in a full or partial
loss of any rights of subrogation which Grantors might otherwise have had but
for such action by Collateral Agent. Any election of remedies which results in
the denial or impairment of the right of Collateral Agent to seek a deficiency
judgment against any Credit Party shall not impair each Grantor’s obligation to
pay the full amount of the Secured Obligations pursuant to the Guaranty. In the
event the Collateral Agent shall bid at any foreclosure or trustee’s sale or at
any private sale permitted by law or the Credit Documents, the Collateral Agent
may bid all or less than the amount of the Secured Obligations and the amount of
such bid need not be paid by the Collateral Agent but shall be credited against
the Secured Obligations. Subject to any limitations of applicable law, the
amount of the successful bid at any such sale shall be conclusively (absent
manifest error) deemed to be the fair market value of the collateral and the
difference between such bid amount and the remaining balance of the Secured
Obligations shall be conclusively deemed to be the amount of the Secured
Obligations guaranteed under the Guaranty, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which the Collateral Agent might otherwise be
entitled but for such bidding at any such sale.

 

[The remainder of this page is intentionally left blank.]

 

34

 

 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 



AMERICAN CASINO & ENTERTAINMENT

PROPERTIES LLC,



a Delaware limited liability company

 



By: /s/ Peter Weidman           Name: Peter Weidman           Title: Authorized
Signatory                       STRATOSPHERE HOLDING, LLC,   STRATOSPHERE GAMING
LLC, a Delaware limited liability company   a Nevada limited liability company  
            By: /s/ Peter Weidman   By: /s/ Peter Weidman   Name: Peter Weidman
    Name: Peter Weidman   Title: Authorized Signatory     Title: Authorized
Signatory               STRATOSPHERE LAND LLC,   AQUARIUS GAMING LLC, a Delaware
limited liability company   a Nevada limited liability company               By:
/s/ Peter Weidman   By: /s/ Peter Weidman   Name: Peter Weidman     Name: Peter
Weidman   Title: Authorized Signatory     Title: Authorized Signatory          
    CHARLIE’S HOLDING LLC,   ARIZONA CHARLIE’S, LLC, a Delaware limited
liability company   a Nevada limited liability company               By: /s/
Peter Weidman   By: /s/ Peter Weidman   Name: Peter Weidman     Name: Peter
Weidman   Title: Authorized Signatory     Title: Authorized Signatory          
    FRESCA, LLC,   STRATOSPHERE DEVELOPMENT, LLC, a Nevada limited liability
company   a Delaware limited liability company               By: /s/ Peter
Weidman   By: /s/ Peter Weidman   Name: Peter Weidman     Name: Peter Weidman  
Title: Authorized Signatory     Title: Authorized Signatory              
STRATOSPHERE LEASING, LLC,   ACEP ADVERTISING AGENCY, LLC, a Delaware limited
liability company   a Delaware limited liability company               By: /s/
Peter Weidman   By: /s/ Peter Weidman   Name: Peter Weidman     Name: Peter
Weidman   Title: Authorized Signatory     Title: Authorized Signatory

 

 

 

 

W2007 ACEP FIRST MEZZANINE   W2007 ACEP FIRST MEZZANINE A A GEN-PAR, L.L.C.,  
BORROWER, L.P., a Delaware limited liability company   a Delaware limited
partnership                 By: /s/ Peter Weidman   By: W2007 ACEP First
Mezzanine A   Name: Peter Weidman     Gen-Par, L.L.C., a Delaware limited  
Title: Authorized Signatory     liability company, its general partner          
                By: /s/ Peter Weidman             Name: Peter Weidman          
  Title: Authorized Signatory                 W2007 ACEP FIRST MEZZANINE   W2007
ACEP FIRST MEZZANINE B B GEN-PAR, L.L.C.,   BORROWER, L.P., a Delaware limited
liability company   a Delaware limited partnership                 By: /s/ Peter
Weidman   By: W2007 ACEP First Mezzanine B   Name: Peter Weidman     Gen-Par,
L.L.C., a Delaware limited   Title: Authorized Signatory     liability company,
its general partner                           By: /s/ Peter Weidman            
Name: Peter Weidman             Title: Authorized Signatory                
W2007 STRATOSPHERE GEN-PAR, L.L.C.,   W2007 STRATOSPHERE PROPCO, L.P., a
Delaware limited liability company   a Delaware limited partnership            
    By: /s/ Peter Weidman   By: W2007 Stratosphere Gen-Par, L.L.C.,   Name:
Peter Weidman     a Delaware limited liability company,   Title: Authorized
Signatory     its general partner                       By: /s/ Peter Weidman  
          Name: Peter Weidman             Title: Authorized Signatory          
      W2007 STRATOSPHERE LAND   W2007 STRATOSPHERE LAND GEN-PAR, L.L.C.,  
PROPCO, L.P., a Delaware limited liability company   a Delaware limited
partnership                 By: /s/ Peter Weidman   By: W2007 Stratosphere Land
Gen-Par, L.L.C.,   Name: Peter Weidman     a Delaware limited liability company,
  Title: Authorized Signatory     its general partner                          
By: /s/ Peter Weidman             Name: Peter Weidman             Title:
Authorized Signatory

 

 

 

 

W2007 AQUARIUS GEN-PAR, L.L.C.,   W2007 AQUARIUS PROPCO, L.P., a Delaware
limited liability company   a Delaware limited partnership                 By:
/s/ Peter Weidman   By: W2007 Aquarius Gen-Par, L.L.C.,   Name: Peter Weidman  
  a Delaware limited liability company,   Title: Authorized Signatory     its
general partner                           By: /s/ Peter Weidman            
Name: Peter Weidman             Title: Authorized Signatory                
W2007 ARIZONA CHARLIE’S   W2007 ARIZONA CHARLIE’S GEN-PAR, L.L.C.,   PROPCO,
L.P., a Delaware limited liability company   a Delaware limited partnership    
            By: /s/ Peter Weidman   By: W2007 Arizona Charlie’s Gen-Par, L.L.C.,
a   Name: Peter Weidman     Delaware limited liability company, its   Title:
Authorized Signatory     general partner                           By: /s/ Peter
Weidman             Name: Peter Weidman             Title: Authorized Signatory
                W2007 FRESCA GEN-PAR, L.L.C.,   W2007 FRESCA PROPCO, L.P., a
Delaware limited liability company   a Delaware limited partnership            
    By: /s/ Peter Weidman   By: W2007 Fresca Gen-Par, L.L.C.,   Name: Peter
Weidman     a Delaware limited liability company,   Title: Authorized Signatory
    its general partner                           By: /s/ Peter Weidman        
    Name: Peter Weidman             Title: Authorized Signatory                
STRATOSPHERE ENTERTAINMENT L.L.C.,   ACEP INTERACTIVE, LLC, a Nevada limited
liability company   a Nevada limited liability company                 By: /s/
Peter Weidman   By: /s/ Peter Weidman   Name: Peter Weidman     Name: Peter
Weidman   Title: Authorized Signatory     Title: Authorized Signatory          
      ACEP MANAGEMENT, LLC,           a Nevada limited liability company        
              By: /s/ Peter Weidman             Name: Peter Weidman            
Title: Authorized Signatory          

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent       By: /s/ Mary Kay
Coyle     Name: Mary Kay Coyle     Title: Managing Director           By: /s/
Peter Cucchiara     Name: Peter Cucchiara     Title: Vice President

 



 

 